         Case 2:19-cr-00019-TSK-MJA Document 17 Filed 05/22/19 Page 1 of 4 PageID #: 46




                               UNITED STATES DISTRICT COURT                                       FILED
                                                          for the
                                                                                                  MAY 12 2U9
                                            Northern District of West Virginia
                                                                                            U.S. DISTRICT
                                                                                                          COU
                                                                                                 KIN WV 26241
               United States of America                      )
                          v.                                 )
                                                             )      Case No. 2:19-CR-19-2
               ALTON L. SKINNER, II                          )
                        Defendant                            )
                               ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

    The defendant must appear at:                                          -ordre                   j   — ‘‘.‘   S.
                                                                                                                          / t/
                                                                                                                      V ‘-‘
                                                                              Place




    on                                                                                       C?   CO         c
                                                           Date and Time

(5) The defendant must sign an Appearance Bond, if ordered.




                                                      Page 1 of 4
              Case 2:19-cr-00019-TSK-MJA Document 17 Filed 05/22/19 Page 2 of 4 PageID #: 47


                                                     ADDITIONAL           CONDITIONS          OF   RELEASE




             IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

              (6)
                The defendant is placed in the custody of:
                Person or organization
                         (only [ above is an organization)
                      Address




                City and state                                                                                Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                                Signed:
                                                                                                            Custodian                               Date

    X)     (7) The defendant shall:
            X ) (a) submit to supervision by and report for supervision to         United States Probation, 300 Third Street, Room 312
                    telephone number           304-636-7277        no later than 4:00 PM today
                (b) continue or actively seek employment.
                (c) continue or start an education program.
         (    ) (d) surrender any passport to:
                (e) not obtain a passport or other international travel document.
            X ) (f) abide by the following restrictions on personal association, residence, or travel:    Defendant’s travel is restricted to the Nrti1’h
                    Ds&itttf West Virginia
            X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:     anyone who is named in the indictment/information against you unless that person is your spouse, child,
                    parent or sibling.
         (    ) (h) get medical or psychiatric treatment:

         (          ) (i) return to custody each                   at            o’clock after being released at                o’clock for employment,
                           schooling, or the following purposes:

         (      ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
                       considers necessary.
              X ) (k) not possess a firearm, destructive device, or other weapon.
                   (I) not consume alcohol.
              X ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802. unless prescribed by a
                       medical practitioner.
                ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used
                       with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any
                       form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the
                       efficiency and accuracy of prohibited substance screening or testing.
         (      ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office
                       or supervising officer.
         (      ) (p)  participate in one of the following location restriction programs and comply with its requirements as directed.

                                   (i) Curfew. You are restricted to your residence everyday                from                    to                 or as
                                        directed by the pretrial services office or supervising officer; or
                          (     ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious
                                        services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
                                        obligations; or other activities approved in advance by the pretrial services office or supervising officer; or
                          (     ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities
                                        and court appearances or other activities specifically approved by the court.

                      (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office
                                 or supervising officer.
      ( X       ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                     including arrests, questioning, or traffic stops.
             X ) (s) not purchase, possess or use any paraphernalia related to any controlled substance.
             X) (0 not purchase, possess or consume any organic or synthetic intoxicants. including bath salts, synthetic cannabinoids or other
                     designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.


                                                                         Page 2 of 4
         Case 2:19-cr-00019-TSK-MJA Document 17 Filed 05/22/19 Page 3 of 4 PageID #: 48



                                            ADDITIONAL CONIMTIONS OF RELEASE
          X) (u) not abuse prescription medication.
          X) (v) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
                 vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
                 vicious/dangerous.
        (  ) (w) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.




                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
                                                                                                                          —




             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
                                                                                                                      —




             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                             —




       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                            —




       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.



                                                        7
                                                         j424c
                                                                                         Defendant’s Signature


                                                                                            .         .



                                                                                                City an
                                                                                                     d State
                                                                                                     t




                                                                Page 3 of 4
        Case 2:19-cr-00019-TSK-MJA Document 17 Filed 05/22/19 Page 4 of 4 PageID #: 49



                                        Directions to the United States Marshal

(
h
4 e defendant is ORDERED released after processing.
() The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
   defendant has posted bond and/or complied with all other conditions for re1eaSé If still in üstodv, the defendant must be
   produced before the appropriate judge at the time and place speci


Date:




                DISTRIBUTION:   COURT     DEFENDANT     PRETRIAL SERVICE     U.S. ATFORNEY    U.S. MARSHAL




                                                       Page 4 of 4
